Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of the Claims
1. 	This application is a DIV of 15/175,155 06/07/2016 PAT 10781322, which claims benefit of 62/174,207 06/11/2015, which is a CIP of 13/776,542 02/25/2013 PAT 9376647, which is a CIP of 14/217,210 03/17/2014 ABN, and which claims benefit of 61/786,719 03/15/2013.
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2020 has been entered.
3.	Claims 27-31, 33-42, 44-45 and 49-53 are pending in the application.  
Claim Rejections - 35 USC § 112
 4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


		             	Claims 27, 29, 33, 37, 44-45, 49, 51 and 53 are rejected under 35 U.S.C. 112(a) 
             or 35 U.S.C. 112,  first paragraph (pre-AIA ), because the specification does not 

           formula or named  compounds). The specification does not enable any person skilled in  
           the art to which it pertains, or with which it is most nearly connected, to make the 
           invention commensurate in scope with the claim.  
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,
2. the state of the prior art,
3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention is methods of use for cleaning a surface using a first composition comprising ester of meleated natural oil and a natural oil solvent, wherein the first composition, or maleated natural oil moiety or a natural oil thickener  is without limitation (i.e., no formula or named compounds), see claims 27, 29, 33, 37, 44-45, 49, 51 and 53.  It is noted that the instant  first composition comprising 10 to 80 wt% of a an ester of meleated natural oil formed by meleated natural oil with a tertiary amine, wherein the  ester of meleated natural oil represents a compound of the formula, i.e., 
    PNG
    media_image1.png
    191
    208
    media_image1.png
    Greyscale
or 
    PNG
    media_image2.png
    173
    262
    media_image2.png
    Greyscale
.

The state of the prior art and the predictability or Iack thereof in the art
The state of the prior art is Tanner et al. US 10,781,322. Tanner et al. ‘322 discloses a natural oil thickener having a moiety of the formula, i.e.,

    PNG
    media_image1.png
    191
    208
    media_image1.png
    Greyscale
or 
    PNG
    media_image2.png
    173
    262
    media_image2.png
    Greyscale
, see column 8.
The amount of direction or guidance present and the presence or absence of working examples
  The only direction or guidance present in the instant specification is the exemplified a first composition, see pages 7-8 of the specification.  There are no working examples present for “first composition or ester of meleated natural oil” without limitation (i.e., no formula or named compounds) found in the specification.

The breadth of the claims


The quantity of experimentation needed

The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine what “first composition or ester of meleated natural oil” without limitation (i.e., no formula or named compounds)  would be prepared by the instant claims 27, 29, 33, 37, 44-45, 49, 51 and 53, if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physical characteristics to determine which “first composition   or a ester of meleated natural oil” are prepared. Thus, the specification fails to provide sufficient support of the broad scope of the compounds of the instant claims for the “first composition  or ester of meleated natural oil”.
As a result necessitating one of skill to perform an exhaustive search for which “first composition or ester of meleated natural oil”, can be prepared of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed compounds. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compositions/compounds in regards to the “first 
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by incorporation of the “the first composition or ester of maleated natural oil   ”  (see the formulae in claim 37) supported by specification into claims 27, 29, 33, 37, 44-45, 49, 51 and 53 would obviate the rejection.
5. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 33, 37 and 53 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 53, line 6, recites the limitation “said natural oil is selected from the group consisting of meleated soybean oil”,  is ambiguous and indefinite.  Is the natural oil shall be read “meleated natural oil”.  Clarification is required.
Claim Objections
Claims 28, 30-31, 34-36, 38-42, 50, and 52 are objected to as being dependent on rejected claims 27, 29, 33, 37 and 51.
                                             Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REI TSANG SHIAO/




Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629         



August 03, 2021